Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This application is in condition for allowance except for the following formal matters: 
Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show any structural details or reference numbers in Fig. 12 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: 
Applicant’s Specification does not provide a detailed description of Figure 12. Paragraph [0130] seem to be the only paragraph that mentions Figure 12 and the only reference number provided is not in labeled in Figure 12. Amendments to the Specification or reference numbers in Figure 12 would be needed.  
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter

	Claims 1-20 are allowed.
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 1, a pair of self-engaging latches which is under a resilient bias of an internal spring arrangement to protrude laterally outwards and away from the engagement portion peripheral wall, and a pair of press buttons on opposite lateral sides of the main housing peripheral wall operable to retract the latches inwardly towards the pair of battery charging terminals and inwardly away from the engagement portion peripheral wall; wherein the protruding engagement portion has a lateral profile which is shaped and dimensioned for insertion into a correspondingly shaped and dimensioned battery charger receptacle along the axial direction, and the self-engaging latches are shaped dimensioned and positioned to retract inwardly towards the battery charging terminal upon encountering the battery charger receptacle until reaching a latching portion on the battery charger receptacle whereat the self-engaging latches are to move laterally outwards due to the resilient bias to enter into releasable latched engagement with the latching portion; regarding Claim 11, a pair of self-engaging latches which is under a resilient bias of an internal spring arrangement to protrude laterally outwards and away from the engagement portion peripheral wall, and a pair of press buttons on opposite lateral sides of the main housing peripheral wall operable to retract the latches inwardly towards the pair of battery charging terminals and inwardly away from the engagement portion peripheral wall; wherein the protruding engagement portion has a lateral profile which is shaped and dimensioned for insertion into a correspondingly shaped and dimensioned battery charger receptacle along the axial direction, and the self-engaging latches are shaped dimensioned and positioned to retract inwardly towards the battery charging terminal upon encountering the battery charger receptacle until reaching a latching portion on the battery charger receptacle whereat the self-engaging latches are to move laterally outwards due to the resilient bias to enter into releasable latched engagement with the latching portion; regarding Claim 14, the contact electrode protrudes from the forward surface of the protrusion portion and extends outside the main housing; wherein the contact electrode is resiliently retractable towards the main housing and is movable along the axial direction and comprises an exposed electrical contact surface at an axial free end which is distal from the main housing; wherein the attachment means is for making releasable latched engagement with a target device to facilitate power transfer such that when the power supply apparatus is attached to a target device with the attachment means in releasable latched engagement with the target device, the exposed electrical contact surface at the axial free end is at a retracted state and is in compressive electrical contact with a contact surface of a charging port of the target device and in combination with the rest of the limitations of the base and intermediate claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose timepieces similar to Applicant’s claimed invention having battery chargers, battery charger receptacles, battery charging circuits and terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWIN A. LEON/           Primary Examiner, Art Unit 2833